Citation Nr: 1145883	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  05-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971, from February 1976 to August 1977, and from November 1977 to April 1980. 

This matter was last before the Board of Veterans' Appeals (Board) in September 2009 on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Board reopened the Veteran's claim for service connection for PTSD and remanded for additional development. The Veteran requested a hearing before the Board in May 2005, but he withdrew that request with a March 2006 written statement. 38 C.F.R. § 20.704(e) (2011).


FINDINGS OF FACT

1. The Veteran did not report for a VA examination scheduled for February 2010. 

2. The Veteran was informed in a December 2009 letter that his claim could be denied if he failed to report for a scheduled VA examination without good cause. 

3. The Veteran stated in a May 2011 letter that he was residing out of state at the time of the examination.

4. There is no evidence within the claims file that the Veteran attempted to notify VA that he could not attend the scheduled examination.

5. The Veteran has not provided any good cause for failing to report for the February 2010 examination.


CONCLUSION OF LAW

The claim for service connection for PTSD must be denied due to the Veteran's failure to report for a scheduled VA examination. 38 C.F.R. § 3.655 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

In this decision, the Board finds that the Veteran failed to report for a VA examination in connection with the currently appealed reopened claim for service connection. The evidence shows that he was notified that failing to report for this examination could result in denial of his claim and later notified that his failure to report for the examination without a showing of good cause required that his claim be denied. The Board must deny his claim as a matter of law. See 38 C.F.R. § 3.655. 





Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims.  

The Veteran was notified in a July 2003 letter as to the information and evidence needed to reopen his claim; this notice was reiterated in a November 2003 letter. Kent v. Nicholson, 20 Vet. App. 1 (2006). A March 2006 letter advised him of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). Although the Veteran has not been specifically notified of the elements of a claim for service connection for PTSD, he was notified in a December 2009 letter that his claim could be denied if he failed to appear for a scheduled examination. As his claim is being denied as a matter of law for his failure to appear for an examination, he is not prejudiced in regard to the lack of notice as to the elements of service connection. See Bernard v. Brown, 4 Vet. App. 384 (1993). Although the Board could remand the Veteran's claim for the provision of additional notice, such notice would be immaterial to the outcome of this case. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran). 

As noted above, this claim was remanded. In July 2007, the Board remanded the case for the RO/AMC to obtain pertinent records from the Social Security Administration (SSA). In September 2009, the Board remanded the claim for additional development (verification) of the Veteran's claimed stressors and an examination, if a stressor was verified. Records from the SSA have been associated with the claims file, one of the Veteran's stressors was verified, and the RO/AMC scheduled him for a VA examination. The Veteran did not appear for the scheduled examination and has not provided good cause for failing to appear; pursuant to VA laws and regulations, the claim must be denied. 38 C.F.R. § 3.655. Although the Veteran did not appear for the examination, the RO substantially completed the remand directives. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The case has been returned to the Board for appellate review. 

The pertinent, applicable duties to notify and assist have been satisfied. There is sufficient evidence on file in order to make a decision and the Veteran has been given ample opportunity to present evidence and argument in support of his claim. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Failure to Report for VA Examination

In May 2003, the Veteran submitted a petition to reopen a previously denied claim of service connection for PTSD. The RO initially denied service connection for PTSD in an unappealed October 1994 rating action. In a September 2001 rating action, the RO determined that the Veteran had not submitted new and material evidence sufficient to reopen the claim. However, the RO subsequently reopened and denied his claim in a February 2004 rating decision. The Board remanded the claim for additional development in July 2007 and reopened and remanded the claim in September 2009.

In September 2009, the Board remanded this matter to the RO/AMC in order to verify his reported stressors and provide him with an examination if a stressor was verified. In December 2009, the Joint Services Records Research Center (JSRRC) verified that the Veteran had been stationed in Vietnam at the site and time of numerous rocket and mortar attacks. As one of his stressors had been verified, the RO/AMC scheduled the Veteran for a VA PTSD examination. 

In a letter dated December 2009, the RO/AMC informed the Veteran that it had asked the VA medical facility nearest to him to schedule him for an examination in connection with his claim. Additionally, the letter stated that when a claimant fails to report for an examination or reexamination without good cause, the claim shall be rated on the evidence of record or even denied pursuant to 38 C.F.R. § 3.655. He was informed that examples of good cause include, but are not limited to, illness or hospitalization, death of a family member, etc. 

38 C.F.R. § 3.655 provides that certain action will be taken when a claimant, without "good cause," fails to report for a scheduled examination or reexamination. The regulation states that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; and, when an examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied (italics added for emphasis).

Documentation associated with the claims file indicates that the Veteran failed to report for a VA examination scheduled in February 2010. The address listed in the examination request report was the Veteran's last known address provided to VA and there is nothing in the claims file to suggest that the Veteran did not receive notification of the examination. However, he contended in a May 2005 statement that he was residing in Los Angeles at the time of the examination. He also stated that, when he moved back to Florida, he notified the wrong VA RO of his change of address. The claims file does not reflect that the Veteran provided VA with any notice of his change of address until the May 2005 statement.

The Board therefore finds no evidence that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence. See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994). The Board also concludes that the Veteran has not shown good cause for his failure to report for the examination. See 38 C.F.R. § 3.655. Further, he was advised in the December 2009 letter that he should contact his nearest VA medical facility if he would be unable to attend the examination or wanted to be rescheduled. A claimant is responsible for cooperating with VA in the development of his claim. 38 U.S.C.A. § 5107(a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).

The provisions of 38 C.F.R. § 3.655 require that VA deny a claim for a benefit which was previously disallowed when the claimant fails to report for an examination without good cause. As the Veteran failed to report for an examination scheduled for his reopened claim and the Board has found that he did not have good cause for failing to appear, his claim for service connection must be denied. 

The preponderance of the evidence is against the claim as it shows that the Veteran did not report for the scheduled examination and has not provided good cause for failing to report. The benefit of the doubt doctrine is not for application in resolution of this appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







(CONTINUED ON NEXT PAGE)
ORDER

Service connection for PTSD is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


